Title: Dumas to the American Commissioners, 4 September 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, September 4, 1778, in French: Mr. van Berckel and I propose an ambitious initiative for which we need supporting papers. Please send either a proposal for a general treaty of amity and commerce or a declaration that you desire the Netherlands to conclude with the United States a treaty similar to the American treaty with France. The Grand Facteur approves this plan and thinks no time should be lost. If sent at once it will arrive just as the Assembly of the States of Holland adjourns and van Berckel will be able to begin immediately proceedings with Amsterdam. This plan is very auspicious because it would no longer be America soliciting, but the city pressing for it. Our friend is as enthusiastic about it as I am. He has composed an important document on Dutch politics. The merchants of Amsterdam have agreed to equip fifteen warships at their own expense. Several merchants have asked for compensation for vessels seized by the British. If the republic tolerates such seizures France threatens to exclude Dutch coastal shipping from her ports. This has reduced an important personage [the Stadholder?] to silence. A new 54-gun ship has caught fire under suspicious circumstances.>
